DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/04/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Poh, Registration No. 51,176, Attorney of Record, on 05/23/2022.

The application has been amended as follows:
1.	(Currently Amended)  A method for media guidance, comprising:
determining that a request to browse through media content items includes a particular type of media content;
causing a user interface toolbar that corresponds to the particular type of media content and that contains a plurality of selectable options to be presented concurrently with the media content items responsive to the request, wherein each of the plurality of selectable options corresponds to a category of media content, wherein each of the plurality of selectable options is associated with a textual item that identifies the category of media content being presented with that selectable option and a corresponding graphical icon that represents the category of media content being presented with that selectable option, and wherein each of the plurality of selectable options is currently presented with the textual item and the corresponding graphical icon is inhibited from being presented;
determining that a first selectable option from the plurality of selectable options has been selected; [[and]]
modifying the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon associated with the first selectable option;
determining that a second selectable option from the plurality of selectable options has been selected; and
modifying the user interface toolbar by causing a second animation to be displayed that replaces the textual item associated with the second selectable option with the graphical icon associated with the second selectable option and a third animation to be displayed that replaces the graphical icon associated with the first selectable option with the textual item associated with the first selectable option


2.	(Original)  The method of claim 1, wherein the particular type of media content is a gaming content type.

3.	(Original)  The method of claim 1, further comprising:
determining whether to include a selectable option in the user interface toolbar based on availability of the media content items in the category of media content; and
in response to determining that the selectable option should be included in the user interface toolbar, retrieving the textual item and the graphic item associated with the selectable option prior to presenting the user interface toolbar.

4.	(Original)  The method of claim 1, further comprising:
receiving user preferences relating to the user interface toolbar; and
selecting, without user intervention, a selectable option in the user interface toolbar based on the user preferences, wherein the user interface toolbar is modified in response to the selection.

5.	(Original)  The method of claim 1, further comprising:
receiving user preferences relating to the user interface toolbar; and
inhibiting a selectable option in the user interface toolbar from being presented based on the user preferences.

6.	(Original)  The method of claim 1, wherein the first selectable option that is identified by the textual item has a plurality of characters occupying a first size in the user interface toolbar and wherein the first animation of the first selectable option includes reducing the first selectable option from the first size in the user interface toolbar to a second size that accommodates a pixel width of the graphical icon.

7.	(Currently Amended)  The method of claim 1, 

wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the textual item associated with the first selectable option and the graphical icon associated with the second selectable option.

8.	(Original)  The method of claim 7, wherein the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option, wherein the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option, and wherein the second animation and the third animation are presented concurrently.

9.	(Original)  The method of claim 8, wherein the second animation of the second selectable option includes reducing the second selectable option from a third size that accommodates the plurality of characters in the textual item of the second selectable option to a fourth size that accommodates the pixel width of the graphical icon corresponding to the second selectable option and wherein, in response to determining that the second selectable option has been reduced, the third animation of the first selectable option includes returning the first selectable option from the second size to the first size.

10.	(Original)  The method of claim 7, further comprising causing a navigation cursor to be presented for navigating the user interface toolbar, wherein, in response to determining that the navigation cursor is navigating away from the first selectable option, the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option and the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option.

11.	(Currently Amended)  A system for media guidance, the system comprising:
a hardware processor that:
determines that a request to browse through media content items includes a particular type of media content;
causes a user interface toolbar that corresponds to the particular type of media content and that contains a plurality of selectable options to be presented concurrently with the media content items responsive to the request, wherein each of the plurality of selectable options corresponds to a category of media content, wherein each of the plurality of selectable options is associated with a textual item that identifies the category of media content being presented with that selectable option and a corresponding graphical icon that represents the category of media content being presented with that selectable option, and wherein each of the plurality of selectable options is currently presented with the textual item and the corresponding graphical icon is inhibited from being presented;
determines that a first selectable option from the plurality of selectable options has been selected;
modifies the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon associated with the first selectable option, wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the graphical icon associated with the first selectable option while continuing to be represented with the corresponding textual item;
determines that a second selectable option from the plurality of selectable options has been selected; and
modifies the user interface toolbar by causing a second animation to be displayed that replaces the textual item associated with the second selectable option with the graphical icon associated with the second selectable option and a third animation to be displayed that replaces the graphical icon associated with the first selectable option with the textual item associated with the first selectable option, wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the textual item associated with the first selectable option and the graphical icon associated with the second selectable option


12.	(Original)  The system of claim 11, wherein the particular type of media content is a gaming content type.

13.	(Original)  The system of claim 11, wherein the hardware processor further:
determines whether to include a selectable option in the user interface toolbar based on availability of the media content items in the category of media content; and
in response to determining that the selectable option should be included in the user interface toolbar, retrieves the textual item and the graphic item associated with the selectable option prior to presenting the user interface toolbar.

14.	(Original)  The system of claim 11, wherein the hardware processor further:
receives user preferences relating to the user interface toolbar; and
selects, without user intervention, a selectable option in the user interface toolbar based on the user preferences, wherein the user interface toolbar is modified in response to the selection.

15.	(Original)  The system of claim 11, wherein the hardware processor further:
receives user preferences relating to the user interface toolbar; and
inhibits a selectable option in the user interface toolbar from being presented based on the user preferences.

16.	(Original)  The system of claim 11, wherein the first selectable option that is identified by the textual item has a plurality of characters occupying a first size in the user interface toolbar and wherein the first animation of the first selectable option includes reducing the first selectable option from the first size in the user interface toolbar to a second size that accommodates a pixel width of the graphical icon.

17.	(Currently Amended)  The system of claim 11, 



18.	(Original)  The system of claim 17, wherein the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option, wherein the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option, and wherein the second animation and the third animation are presented concurrently.

19.	(Original)  The system of claim 18, wherein the second animation of the second selectable option includes reducing the second selectable option from a third size that accommodates the plurality of characters in the textual item of the second selectable option to a fourth size that accommodates the pixel width of the graphical icon corresponding to the second selectable option and wherein, in response to determining that the second selectable option has been reduced, the third animation of the first selectable option includes returning the first selectable option from the second size to the first size.

20.	(Original)  The system of claim 17, wherein the hardware processor further causes a navigation cursor to be presented for navigating the user interface toolbar, wherein, in response to determining that the navigation cursor is navigating away from the first selectable option, the second animation shows the textual item associated with the second selectable option transforming into the graphical icon associated with the second selectable option and the third animation shows the graphical icon associated with the first selectable option transforming into the textual item associated with the first selectable option.

21.	(Currently Amended)  A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method for media guidance, the method comprising: determining that a request to browse through media content items includes a particular type of media content;
causing a user interface toolbar that corresponds to the particular type of media content and that contains a plurality of selectable options to be presented concurrently with the media content items responsive to the request, wherein each of the plurality of selectable options corresponds to a category of media content, wherein each of the plurality of selectable options is associated with a textual item that identifies the category of media content being presented with that selectable option and a corresponding graphical icon that represents the category of media content being presented with that selectable option, and wherein each of the plurality of selectable options is currently presented with the textual item and the corresponding graphical icon is inhibited from being presented;
determining that a first selectable option from the plurality of selectable options has been selected;
modifying the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon associated with the first selectable option, wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the graphical icon associated with the first selectable option while continuing to be represented with the corresponding textual item;
determining that a second selectable option from the plurality of selectable options has been selected; and
modifying the user interface toolbar by causing a second animation to be displayed that replaces the textual item associated with the second selectable option with the graphical icon associated with the second selectable option and a third animation to be displayed that replaces the graphical icon associated with the first selectable option with the textual item associated with the first selectable option, wherein each of the remaining selectable options of the plurality of selectable options shift to accommodate the textual item associated with the first selectable option and the graphical icon associated with the second selectable option


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 11 and 21 as a whole.  
 At best the prior arts of record disclose, specifically for claim 1:
Ma et al. (US 2011/0099519 A1) teaches determining that a request to browse through media content items (Fig. 6, 605; [0048]; [0017]) includes a particular type of media content (Fig. 2, 210, 220-245; [0016]);
causing a user interface toolbar (Fig. 2, 210; [0016]) that corresponds to the particular type of media content and that contains a plurality of selectable options (Fig. 2, 220-245; [0016]) to be presented concurrently with the media content items responsive to the request (Fig. 2, 251-257; [0021]), wherein each of the plurality of selectable options corresponds to a category of media content (Fig. 2, 220-245; [0016]), wherein each of the plurality of selectable options is associated with a textual item that identifies the category of media content being presented with that selectable option, wherein each of the plurality of selectable options is currently presented with the textual item (Fig. 2, 220-245; [0016]).
Young et al. (US 2009/0219294 A1) teaches a selectable option (Fig. 1, 105; [0023]) is associated with a textual item (Fig. 1, 131) and a corresponding graphical icon (Fig. 1, 132), wherein each of the plurality of selectable options is currently presented with the textual item and the corresponding graphical icon is inhibited from being presented (Fig. 1, 130, 131, 132; [0027]; [0030]));
determining that a first selectable option from the plurality of selectable options has been selected (Fig. 3, 310; [0038]); and
modifying the user interface toolbar by causing a first animation to be displayed that replaces the textual item associated with the first selectable option with the graphical icon associated with the first selectable option (Fig. 3, 320->340->350->360; [0040]-[0044]; Fig. 5, 501A-501D; [0045]; [0030]).
Tlaskal et al. (US 2003/0052919 A1) teaches each of the remaining selectable options of the plurality of selectable options shift to accommodate the graphical icon associated with the first selectable option while continuing to be represented with the corresponding textual item ([0121]-[0122]; [0158]; Figs. 7-10; [0293]-[0294]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 21 as a whole.
 Thus, independent claims 1, 11 and 21 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143